  8:20-cv-00321-RGK-PRSE Doc # 4 Filed: 10/02/20 Page 1 of 2 - Page ID # 15




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LESHAWN C. ROGERS,

                   Petitioner,                             8:20CV321

      vs.
                                               MEMORANDUM AND ORDER
TODD WASMER, Warden of the
Tecumseh State Correctional Institution;

                   Respondent.


       On August 14, 2020, the court advised Petitioner that it would construe h is
“Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. §§ 2241 and 2244”
(filing 1) as a petition for writ of habeas corpus under 28 U.S.C. § 2254 if h e did
not voluntarily withdraw his petition within 30 days and directed Petitioner t o file
an amended petition for writ of habeas corpus if he decided to allow this act ion t o
proceed as one brought pursuant to 28 U.S.C. § 2254. (Filing 3.) Furthermore, t he
court advised Petitioner that if he failed to respond to the court’s August 14, 2020
Memorandum and Order or file an amended petition within 30 days, then this
matter would be dismissed without prejudice and without further notice. To dat e,
Petitioner has not filed an amended petition or taken any other action in this matter.

      IT IS THEREFORE ORDERED that:

      1.   The Petition for Writ of Habeas Corpus (filing 1) is denied and
dismissed without prejudice. No certificate of appealability has been or will be
issued.

      2.     A separate judgment will be entered.
  8:20-cv-00321-RGK-PRSE Doc # 4 Filed: 10/02/20 Page 2 of 2 - Page ID # 16




       3.    The clerk of the court is directed to update the “Cause” code for t h is
case to a “28:2254 Petition for Writ of Habeas Corpus.”

      Dated this 2nd day of October, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
